299 F.2d 937
Robert CAREY and Linda Carey, Minors, by Their Parents andNatural Guardians, Merle G. Carey and Helen J.Carey, and Merle G. Carey, in His Own Right,v.Benjamin DANECKI (Defendant and Third-Party Plaintiff),Appellant, v. Merle G. CAREY (Third-Party Defendant).
No. 13739.
United States Court of Appeals Third Circuit.
Argued Feb. 8, 1962.Decided March 5, 1962.

Appeal from the United States District Court for the Western District of Pennsylvania; John L. Miller, Judge.
James A. McGregor, Jr., Pittsburgh, Pa., for appellant.
Robert E. Wayman, Pittsburgh, Pa.  (Dickie, McCamey, Chilcote & Robinson.  Pittsburgh, Pa., on the brief), for thirdparty defendant.
Before BIGGS, Chief Judge, and GOODRICH and McLAUGHLIN, Circuit judges.
PER CURIAM.


1
An examination of the record and the briefs in this case and consideration of the oral arguments convinces us that the court below committed no error.  Its interpretation of the release is correct.  Consequently, judgment will be affirmed.